             Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


     DONALD G. RAYNOR, Jr.,
         Plaintiff,                                                  No. 3:20-cv-1343 (SRU)

             v.

     INGRID FEDER, et al.,
          Defendants.

                                       INITIAL REVIEW ORDER

         Donald G. Raynor, Jr., currently confined at MacDougall-Walker Correctional Institution

in Suffield, Connecticut and proceeding pro se, filed the instant complaint under 42 U.S.C. §

1983 against eleven defendants: Dr. Ingrid Feder, RN/CNS Kara J. Phillips, RN/ARC Janine M.

Brennan, APRN Mallory Muzykoski,1 LPN/ARC Julie A. Leschinsky, Karolina Leonardziak,

Lieutenant Green, Jane Doe Department of Correction (“DOC”) Medical Director Supervisor,

John Doe DOC Medical Director, Jane Doe Head Medical Supervisor at Corrigan-Radgowski

Correctional Center, and John Doe Head Supervisor of DOC Medical Transport. Raynor

principally claims that the defendants were deliberately indifferent to his medical needs, and

seeks damages and injunctive relief in the defendants’ individual and official capacities.


I.       Standard of Review

         Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915A(b). Although detailed allegations are not required, the complaint must


         1
           Although the complaint refers to this defendant as Nurse Mazykosky, the medical records appended to the
complaint indicate that the correct spelling of the defendant’s last name is Muzykoski. See Compl., Doc. No. 1, at
48. I therefore refer to the defendant as Nurse Muzykoski throughout the initial review order.
           Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 2 of 17




include enough facts to afford the defendants fair notice of the claims and the grounds upon

which they are based. See Bell Atlantic v. Twombly, 550 U.S. 544, 555–56 (2007). In addition,

the plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Conclusory allegations will not suffice. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

         Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010) (discussing

special rules of solicitude afforded to pro se litigants).


II.      Allegations2

         Over the past seven years, Raynor has been confined at Garner Correctional Institution,

Corrigan-Radgowski Correctional Center (“Corrigan”), and his current facility, MacDougall-

Walker Correctional Institution. See Compl., Doc. No. 1, at ¶ 1. Raynor suffers from Chronic

Shoulder Instability (“CSI”) in both shoulders, and has complained about shoulder pain and

frequent dislocation to “numerous DOC staff, employee, and medical staff” at all three facilities

over the past three years. Id. at ¶¶ 2–4. All named defendants work at Corrigan.

         Dr. Mazzocca3 diagnosed Raynor with CSI with 40% bone loss at UConn Health Center

in late 2016. Id. at ¶¶ 6, 42. On or around July 16, 2017, Raynor underwent surgery to correct




         2
           The facts are drawn from the complaint and accompanying exhibits, and I assume them to be true and
draw all reasonable inferences in Raynor’s favor. See Ashcroft, 556 U.S. at 678–79.
         3
           Although Raynor refers to this physician as Dr. Mazzaca throughout his complaint, the submitted medical
records indicate that the correct spelling of his name is Dr. Mazzocca. See Doc. No. 1, at 35. I therefore refer to the
physician as Dr. Mazzocca throughout the initial review order.

                                                           2
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 3 of 17




the dislocation of his right shoulder. See id. at ¶¶ 8, 43. At that time, Dr. Mazzocca

recommended an MRI and CT scan of Raynor’s left shoulder. See id. at ¶¶ 8, 44.

       During intake at Corrigan on June 14, 2018, Raynor informed the nurse of his CSI, the

surgery on his right shoulder, and his pending appointments relating to his left shoulder, as well

as his ongoing pain in both shoulders. Id. at ¶ 17. Two months later, in August 2018, the tests

recommended by Dr. Mazzocca were finally performed and revealed that Raynor required

corrective surgery on his left shoulder. See id. at ¶¶ 48–49.

       In November 2018, Raynor was seen by Lechinsky for a follow-up telephone conference

with Dr. Mazzocca, at which time Dr. Mazzocca again diagnosed Raynor with CSI in his left

shoulder and recommended corrective surgery for that shoulder. See id. at ¶ 49. Eight months

later, on June 9, 2019, Raynor submitted a medical request, explaining that he was diagnosed

with CSI and that he was due to undergo surgery. See id. at ¶ 54. Leschinsky responded the

following day, stating that the approval was still pending but that she would seek an update. Id.

       On July 22, 2019, Raynor submitted a second request to the medical supervisor,

indicating that one month had passed since his last inquiry about the status of his surgery. See id.

at ¶ 55. Phillips responded that his appointment was “in process” but that she could not tell him

the exact date. Id. On September 18, 2019, Raynor filed a medical grievance, reiterating that he

was diagnosed with CSI for his left shoulder and that Dr. Mazzocca had recommended surgery;

Brennan replied that they “cannot control the wait time.” Id. at ¶ 57, p. 33. While awaiting the

surgery, Raynor suffered from multiple shoulder dislocations, severe pain, and limited mobility.

See id. at ¶¶ 10–11, 46–67. Raynor finally underwent surgery on his left shoulder on October 1,

2019. Id. at ¶ 58.




                                                 3
          Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 4 of 17




        Despite his repeated requests, Raynor was also denied physical therapy following both

surgeries. See id. at ¶¶ 12–15. On November 14, 2019, Leonardziak participated in a

teleconference with Raynor and Dr. Mazzocca, which appeared to concern Dr. Mazzocca’s order

for physical therapy. See id. at ¶ 65, p. 43–44. Moreover, in an inmate request dated February 4,

2020, Raynor stated that Dr. Feder had recommended physical therapy after the second surgery.

See id. at ¶ 67, p. 46.

        On February 24, 2020, Raynor submitted a request noting that he continued to experience

severe pain in his shoulder; Phillips thereafter placed Raynor on the sick call list. See id. at ¶ 68.

On March 9, 2020, Raynor filed a request seeking examination by a doctor, flagging that his

shoulder was becoming numb and making it difficult to sleep. See id. at ¶ 71. On March 18,

2020, Leschinsky visited Raynor’s cell to evaluate Raynor’s shoulder and instructed him to

discontinue his self-physical therapy, which caused his shoulder to calcify and limited his range

of motion. See id. at 61 ¶ 8. On March 24, 2020, Muzykoski reviewed Raynor’s x-ray test

results and recommended a follow-up with an orthopedist due to the “clicking.” See id. ¶ 72, p.

51.

        On March 27, 2020, Raynor filed a medical grievance discussing the year-long delay in

receiving the second surgery and the lack of physical therapy. See id. at ¶ 73. Raynor also

requested a therapeutic mattress. See id. Two days later, on March 29, 2020, Raynor sent a

request to Lieutenant Green again seeking a therapeutic mattress, citing the CSI diagnosis, the

recent surgery on his left shoulder, and his unrelenting pain and difficulty sleeping. See id. at ¶

74. On April 30, 2020, after 15 business days passed with no response from Green, Raynor filed

a grievance. See id. at ¶ 76. On May 8, 2020, Raynor filed a grievance appeal, contending that




                                                  4
          Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 5 of 17




other prisoners with similar conditions have therapeutic mattresses; that appeal was denied. See

id. at ¶ 78.

        Raynor has endured extreme pain, including in his shoulders while lying on his back

from pressure and stiffness, which he attributes to the lack of physical therapy. See id. at ¶¶ 18,

19. His arm frequently locks at the shoulder, resulting in a loss of mobility and pain. Id. at ¶ 20.

In addition, Raynor must sleep with his arm hanging off the bunk. See id. at ¶ 21. He cannot lie

on his stomach, scratch his right shoulder with his left arm, shower, or practice his Muslim faith

without experiencing pain. See id. at ¶¶ 22–26. Raynor notified Dr. Feder and nurses Phillips,

Muzykoski, Brennan, and Leschinsky that he cannot perform daily activities without painfully

dislocating his shoulders on numerous occasions; his medical records also note such limitations.

See id. at ¶ 50.


III.    Discussion

        Raynor asserts seven claims in his complaint: (1) violation of the Equal Protection

Clause of the Fourteenth Amendment; (2) “deliberate indifference to safety” under the Eighth

Amendment; (3) “cruel and unusual punishment” under the Eighth Amendment; (4)

unconstitutional conditions of confinement under the Eighth Amendment; (5) “excessive risk to

[his] medical need, condition, and improper medical supervision” under the Eighth Amendment;

(6) “discrimination of class one” under the Eighth Amendment; and (7) “deprivation of due

process to medical attention.” See Compl., Doc. No. 1, at 19–20.

        I construe the foregoing claims as the following three causes of action: (1) a Fourteenth

Amendment equal protection class-of-one claim; (2) an Eighth Amendment claim for deliberate

indifference to serious medical needs against Dr. Feder, Phillips, Brennan, Muzykoski,

Leschinsky, Leonardziak, Jane Doe DOC Medical Director Supervisor, John Doe DOC Medical


                                                 5
            Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 6 of 17




Director, Jane Doe Head Medical Supervisor at Corrigan, and John Doe Head Supervisor of

DOC Medical Transport; and (3) an Eighth Amendment claim for unconstitutional conditions of

confinement against Lieutenant Green. I address each claim in turn.

        A.      Equal Protection Claim

        The Equal Protection Clause of the Fourteenth Amendment protects individuals from

arbitrary or invidious discrimination. See City of Cleburne, Tex. v. Cleburne Living Ctr., 473

U.S. 432, 446 (1985). It does not mandate identical treatment for each individual or group of

individuals; instead, it requires that “all similarly situated persons should be treated alike.” See

id. at 439.

        In order to state an equal protection claim, a plaintiff must establish “purposeful

discrimination . . . directed at an identifiable or suspect class.” Giano v. Senkowski, 54 F.3d

1050, 1057 (2d Cir. 1995) (internal citations omitted) (citation omitted). In particular, Raynor

must allege facts showing that: (1) he was treated differently from “similarly situated”

individuals; and (2) the difference in treatment was “based on impermissible considerations such

as race [or] religion.” See Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (citation

omitted).

        As an alternative to alleging class-based discrimination, Raynor may pursue his equal

protection claim based on allegations that he has been irrationally singled out as a “class of one.”

See Enquist v. Oregon Dep’t of Agric., 553 U.S. 591, 601 (2008). To state a claim under the

class-of-one theory, Raynor “must show an extremely high degree of similarity between

[himself] and the persons to whom [he] compare[s himself].” Ruston v. Town Bd. for Town of

Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (citation omitted). Raynor must specifically

establish that: “(i) no rational person could regard the circumstances of the plaintiff to differ



                                                  6
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 7 of 17




from those of a comparator to a degree that would justify the differential treatment on the basis

of a legitimate government policy; and (ii) the similarity in circumstances and difference in

treatment are sufficient to exclude the possibility that the defendants acted on the basis of a

mistake.” Id. (citations omitted).

       In this case, even when construing the complaint liberally, Raynor pleads no facts

suggesting discrimination based on his membership in a protected class or based on any other

impermissible consideration. Raynor, therefore, has failed to state a plausible traditional equal

protection claim.

       Raynor has also failed to state a colorable class-of-one equal protection claim. Although

he alleges that other prisoners with similar conditions have therapeutic mattresses, he does not

proffer any details regarding those individuals or their conditions. Raynor has thus failed to

plead an “extremely high” level of similarity between him and the persons with whom he

compares himself, as is necessary to state a class-of-one equal protection claim. See Ruston, 610

F.3d at 59; see also Webb v. Arnone, 2018 WL 3651333, at *5 (D. Conn. Aug. 1, 2018) (holding

that the plaintiff did not state a plausible class-of-one equal protection claim when he failed to

articulate any “facts to show that he was essentially identical to the other former death row

inmates who are no longer subject to the out-of-cell restraint policy”).

       For the foregoing reasons, the equal protection claims are dismissed without prejudice

pursuant to 28 U.S.C. § 1915A(b)(1). Raynor may amend his complaint to reassert his equal

protection claim if he can allege facts identifying the prisoners who received a therapeutic

mattress, showing the required level of similarity to those individuals, and identifying a proper

defendant for the claim.




                                                  7
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 8 of 17




   A. Eighth Amendment Claims Against Feder, Phillips, Brennan, Muzykoski, Leschinsky,
      Leonardziak, and Jane and John Does

       The Eighth Amendment forbids deliberate indifference to prisoners’ serious medical

needs. See Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013).

To state a deliberate indifference claim, Raynor must allege both that his need was serious and

that the defendants acted with a sufficiently culpable state of mind. See Smith v. Carpenter, 316

F.3d 178, 184 (2d Cir. 2003). The standard embodies both an objective and subjective element.

See id. at 183. To meet the objective element, the alleged deprivation of adequate medical care

must be “sufficiently serious.” See Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)

(citation omitted). That inquiry “requires the court to examine how the offending conduct is

inadequate and what harm, if any, the inadequacy has caused or will likely cause the prisoner.”

See Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006).

       Where the defendants allegedly failed to provide any treatment for a prisoner’s medical

condition, the focus of the court’s inquiry is whether the medical condition is sufficiently serious.

See id. The Second Circuit has delineated several factors that are “highly relevant” to that

question, including “an injury that a reasonable doctor or patient would find important and

worthy of comment or treatment; the presence of a medical condition that significantly affects an

individual’s daily activities; or the existence of chronic and substantial pain.” Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (citation omitted). In addition, a sufficiently

serious medical condition exists when, if left untreated or neglected for a long period of time, it

could “result in further significant injury or the unnecessary and wanton infliction of pain.”

Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir. 2000) (citation omitted).

       Where, on the other hand, the defendants allegedly provided medical treatment that was

inadequate, the objective inquiry is narrower. See Salahuddin, 467 F.3d at 280. For instance, if

                                                 8
          Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 9 of 17




the prisoner is receiving ongoing medical care and there was an “unreasonable delay or

interruption in that treatment,” the inquiry focuses on “the challenged delay or interruption in

treatment rather than the prisoner's underlying medical condition alone.” Id. (citation omitted).

       To meet the subjective element, the defendants must have been “subjectively reckless”—

that is, they must have been aware that the prisoner faced a substantial risk to his or her health or

safety and disregarded that risk. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Spavone,

719 F.3d at 138. The defendants “need only be aware of the risk of harm, not intend harm,” and

“awareness may be proven ‘from the very fact that the risk was obvious.’” Spavone, 719 F.3d at

138 (quoting Farmer, 511 U.S. at 842). Such recklessness entails more than mere negligence,

Salahuddin, 467 F.3d at 279–80, and “an official’s failure to alleviate a significant risk that he

should have perceived but did not” does not constitute deliberate indifference, see Farmer, 511

U.S. at 838. A disagreement over a choice of treatment provided also does not establish

deliberate indifference. See Wright v. Rao, 622 F. App’x 46, 47 (2d Cir. 2015); accord Hill v.

Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (“It has long been the rule that a prisoner does not

have the right to choose his medical treatment as long as he receives adequate treatment.”).

       In his complaint, Raynor alleges that he suffers from chronic shoulder instability in both

shoulders, a condition that has engendered extreme and ongoing pain. He further alleges that,

although a MRI and CT scan of his left shoulder was medically recommended in July 2017 in

order to evaluate whether corrective surgery was required, it was not until one year later, in

August 2018, that the tests were performed, which confirmed that Raynor needed the surgery.

According to the complaint, it took an additional year, until October 1, 2019, for Raynor to

finally receive the surgery, and while waiting for that surgery, Raynor suffered from multiple

shoulder dislocations, severe pain, and limited mobility. Moreover, the complaint asserts that



                                                  9
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 10 of 17




Raynor has yet to receive physical therapy, against the recommendations of his doctors, and that

he continues to experience extreme pain as a result.

        Considering those allegations, and drawing all reasonable inferences in favor of Raynor,

Raynor has pled the existence of a sufficiently serious deprivation of medical care. See Johnson

v. Wright, 412 F.3d 398, 404 (2d Cir. 2005) (“[A] deliberate indifference claim can lie where

prison officials deliberately ignore the medical recommendations of a prisoner’s treating

physicians”). I therefore conclude that Raynor has adequately established the objective element

of the deliberate indifference test.

        With respect to the subjective element, the complaint plausibly attributes culpable intent

to Dr. Feder, nurses Phillips, Brennan, Muzykoski, and Leschinsky, and health care worker

Leonardziak. In particular, according to the complaint and accompanying exhibits, Leschinsky,

Brennan, and Philips responded to Raynor’s medical requests that flagged that he was due to

undergo surgery. Further, Leschinsky saw Raynor for a follow-up telephone conference with Dr.

Mazzocca, during which Dr. Mazzocca recommended corrective surgery. Moreover, Muzykoski

recommended a follow-up appointment with an orthopedist after reviewing Raynor’s x-ray test

results; Dr. Feder recommended physical therapy; and Leonardziak participated in a

teleconference with Dr. Mazzocca following the surgery, which appeared to concern an order for

physical therapy. Raynor also notified Dr. Feder, Phillips, Brennan, Muzykoski, and Leschinsky

numerous times that he could not perform daily activities without painfully dislocating his

shoulders.

        When viewing the complaint liberally, the foregoing allegations raise a reasonable

inference that Dr. Feder, Phillips, Brennan, Muzykoski, Leschinsky, and Leonardziak were

aware of a substantial risk that the failure to schedule Raynor’s surgery in a timely manner, to



                                                10
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 11 of 17




provide Raynor with physical therapy, or to otherwise treat Raynor’s CSI, would and did cause

Raynor serious harm. The complaint further suggests that they disregarded that risk by

neglecting to promptly schedule his surgery, to facilitate physical therapy, or to otherwise treat

his condition. Those allegations are, in my view, sufficient for the deliberate indifference claim

to proceed for further development of the record.

       The allegations against Jane Doe DOC Medical Director Supervisor, John Doe DOC

Medical Director, Jane Doe Head Medical Supervisor at Corrigan, and John Doe Head

Supervisor of DOC Medical Transport, however, are insufficient. The complaint does not set

forth any specific allegations against those defendants; the conclusory assertions that the DOC

had knowledge of Raynor’s CSI and that the defendants knowingly caused him to endure pain do

not suffice. See Ashcroft, 556 U.S. at 129 (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”). Likewise, although Raynor

alleges that he submitted multiple medical grievances regarding his CSI and that his medical

needs were documented in his medical records, the complaint does not indicate that any of the

foregoing defendants received the requests or reviewed the medical records. Accordingly, even

when drawing all reasonable inferences in Raynor’s favor, I cannot conclude that Raynor has

satisfied the subjective component of the deliberate indifference test for those defendants.

       For the foregoing reasons, the Eighth Amendment claims against Dr. Feder, nurses

Phillips, Brennan, Muzykoski, Leschinsky, and health care worker Leonardziak may proceed.

The Eighth Amendment claims against Jane Doe DOC Medical Director Supervisor, John Doe

DOC Medical Director, Jane Doe Head Medical Supervisor at Corrigan, and John Doe Head




                                                 11
          Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 12 of 17




Supervisor of DOC Medical Transport, however, are dismissed without prejudice pursuant to

28 U.S.C. § 1915A(b)(1).4

        C.       Eighth Amendment Claim Against Green

        Raynor also appears to raise an Eighth Amendment conditions of confinement claim

against Lieutenant Green for his failure to provide a therapeutic mattress. To prevail on such a

claim, Raynor must allege facts supporting an objective element—that “the deprivation [he]

suffered was sufficiently serious that he was denied the minimal civilized levels of life’s

necessities”—and a subjective element—that Green “acted with a sufficiently culpable state of

mind, such as deliberate indifference to inmate health or safety.” Washington v. Artus, 708 F.

App’x 705, 708 (2d Cir. 2017) (internal citation omitted).

        Regarding the objective requirement, the Supreme Court has explained that states must

not deprive prisoners of “basic human needs—e.g., food, clothing, shelter, medical care, and

reasonable safety.” Helling v. McKinney, 509 U.S. 25, 32 (1993) (citation and internal quotation

marks omitted). The challenged conditions “must be measured by its severity and duration, not

the resulting injury.” Darnell v. Pineiro, 849 F.3d 17, 32 (2d Cir. 2017). There is no “static test”

for determining whether a deprivation is “sufficiently serious;” rather, “the conditions

themselves must be evaluated in light of contemporary standards of decency.” Id. at 30 (citation

omitted).

        Regarding the subjective requirement, as I noted with respect to Raynor’s deliberate

indifference to medical needs claim, Raynor must allege that Green knew “of and disregard[ed]




         4
           I note that, should Raynor seek to replead his Eighth Amendment claims against those defendants, he
must plead that they “violated the Eighth Amendment by [their] own conduct, not by reason of [their] supervision of
others who committed the violation.” Tangreti v. Bachmann, 983 F.3d 609, 619 (2d Cir. 2020). Accordingly,
Raynor must set forth factual allegations indicating that those defendants themselves “personally knew of and
disregarded an excessive risk” to his health or safety. Id.

                                                        12
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 13 of 17




an excessive risk to [his] health or safety”—that is, that he was “aware of facts from which the

inference could be drawn that a substantial risk of serious harm exist[ed], and . . . dr[e]w the

inference.” Phelps v. Kapnolas, 308 F.3d 180, 185–86 (2d Cir. 2002) (internal citation omitted);

see also Helling, 509 U.S. at 32 (“Whether one characterizes the treatment received by [the

prisoner] as inhuman conditions of confinement, failure to attend to his medical needs, or a

combination of both, it is appropriate to apply the ‘deliberate indifference’ standard articulated

in Estelle.”) (citation omitted).

        In his complaint, Raynor alleges that he experiences extreme pain when lying on his

mattress and that he has difficulty sleeping. See Compl., Doc. No. 1, at ¶¶ 9, 71, 73, 74, p. 60 ¶

4. The Second Circuit has observed that “sleep is critical to human existence, and conditions that

prevent sleep have been held to violate the Eighth Amendment.” See Walker v. Schult, 717 F.3d

119, 126 (2d Cir. 20123). As the Second Circuit further noted in Walker, at least one court in

this district has held that “the condition of a prisoner’s mattress may be so inadequate as to

constitute an unconstitutional deprivation.” Id. at 127 (discussing Bell v. Luna, 856 F. Supp. 2d

388, 397–98 (D. Conn. 2012), which denied a motion to dismiss where a prisoner, for seven

months, slept on a mattress that was torn, unstuffed, and smelled like mildew). For those

reasons, I conclude that Raynor has sufficiently pled the objective component of his Eighth

Amendment claim against Green.

        Raynor further alleges that he submitted a request for a therapeutic mattress to Green on

March 29, 2020, which explained that he recently received surgery on his left shoulder, endured

excruciating pain, and had difficulty sleeping. Because that request was ignored, the complaint

plausibly alleges that Green was aware of an excessive risk to Raynor’s health and disregarded




                                                 13
        Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 14 of 17




that risk. The Eighth Amendment claim against Green will therefore proceed for further

development of the record.


IV.    Conclusion

       The Eighth Amendment claim for deliberate indifference to medical needs will proceed

against Feder, Phillips, Brennan, Muzykoski, Leschinsky, and Leonardziak, and the conditions of

confinement claim will proceed against Green. The Fourteenth Amendment equal protection

claim, as well as the Eighth Amendment claims against Jane Doe DOC Medical Director

Supervisor, John Doe DOC Medical Director, Jane Doe Head Medical Supervisor at Corrigan,

and John Doe Head Supervisor of DOC Medical Transport, are DISMISSED without prejudice

under 28 U.S.C. § 1915A(b)(1).

       Raynor may file an amended complaint to reassert the equal protection claim if he can

allege facts identifying the prisoners who received a therapeutic mattress, showing the required

similarity to those individuals, and identifying a proper defendant for the claim. Raynor may

also reassert his Eighth Amendment claims against Jane Doe DOC Medical Director Supervisor,

John Doe DOC Medical Director, Jane Doe Head Medical Supervisor at Corrigan, and John Doe

Head Supervisor of DOC Medical Transport, if he can set forth factual allegations indicating that

those defendants personally knew of and disregarded an excessive risk to his health or safety.

       Any amended complaint shall be filed within forty-five days from the date of this order.

In his amended complaint, Raynor shall set forth all claims—including the claims that are

proceeding—and all factual allegations underlying those claims.

       The court enters the following additional orders.

       (1)     The Clerk shall verify the current work address for defendants Feder, Phillips,

Brennan, Muzykoski, Leschinsky, Leonardziak, and Green with the Department of Correction


                                               14
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 15 of 17




Office of Legal Affairs, mail a waiver of service of process request packet containing the

Complaint and this Order to each defendant at the address provided within twenty-one (21) days

of this Order, and report to the court on the status of the waiver request on the thirty-fifth day

after mailing. If any defendant fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshals Service on the defendant in his or her

individual capacity and the defendant shall be required to pay the cost of such service.

       (2)     The Clerk shall prepare a summons form and send an official capacity service

packet to the U.S. Marshal Service. The U.S. Marshal is directed to effect service of the

Complaint on defendants Feder, Phillips, Brennan, Muzykoski, Leschinsky, Leonardziak, and

Green in their official capacities at the Office of the Attorney General, 165 Capitol Avenue,

Hartford, CT 06106, within twenty-one (21) days from the date of this order and to file a return

of service within thirty (30) days from the date of this order.

       (3)     The Clerk shall send Raynor a copy of this Order.

       (4)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (5)     The defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If they choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claim

recited above. They also may include all additional defenses permitted by the Federal Rules.

       (6)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.




                                                 15
         Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 16 of 17




       (7)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (8)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (9)     If Raynor changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in the

dismissal of the case. Raynor must give notice of a new address even if he is incarcerated.

Townsend should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If Raynor has

more than one pending case, he should indicate all the case numbers in the notification of change

of address. Raynor should also notify the defendants or the attorney for the defendants of his

new address.

       (10)    Raynor shall utilize the Prisoner Efiling Program when filing documents with the

court. Raynor is advised that the Program may be used only to file documents with the court. As

local court rules provide that discovery requests are not filed with the court, discovery requests

must be served on defendants’ counsel by regular mail.

       (11)    The Clerk shall immediately enter the District of Connecticut Standing Order Re:

Initial Discovery Disclosures concerning cases initiated by self-represented inmates and shall

send a copy to Raynor.

       So ordered.

Dated at Bridgeport, Connecticut, this 8th day of February 2021.




                                                 16
Case 3:20-cv-01343-SRU Document 8 Filed 02/08/21 Page 17 of 17




                                       /s/ STEFAN R. UNDERHILL
                                       Stefan R. Underhill
                                       United States District Judge




                              17
